Citation Nr: 0905217	
Decision Date: 02/12/09    Archive Date: 02/19/09

DOCKET NO.  04-32 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a rectal disorder.  


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1971 to January 
1992.  

His claim comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

The veteran testified in support of this claim at a hearing 
before the Board in March 2006.  The Board then remanded this 
claim to the RO in June 2006.  


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to his claim.

2.  A rectal disorder is not related to the veteran's active 
service.  


CONCLUSION OF LAW

A rectal disorder was not incurred in or aggravated by the 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131, 5102, 
5103, 5103A (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b), (c) 
(2008); see also 73 Fed. Reg. 23,353, 23,356 (Apr. 30, 2008) 
(to be codified at 38 C.F.R. § 3.159).  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, as explained below, VA 
provided the veteran adequate notice and assistance with 
regard to his claim such that the Board's decision to proceed 
in adjudicating it does not prejudice the veteran in the 
disposition thereof.  Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993). 

A.  Duty to Notify

Notice under the VCAA must be provided a claimant prior to an 
initial unfavorable decision by the agency of original 
jurisdiction.  Pelegrini v. Principi (Pelegrini II, 18 Vet. 
App. 112, 119-20 (2004)).  Where notice was not mandated at 
the time of the initial RO decision, it is not error to 
provide remedial notice after such decision.  Id. at 122-24. 

On March 3, 2006, the Court held that the aforementioned 
notice requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of disability; (3) a connection between service and 
disability; (4) degree of disability; and (5) effective date 
of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 484 (2006).  The Court further held that notice under 
the VCAA must inform the claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Such notice must 
explain how in determines the appropriate disability rating 
and effective date to assign the award.  Id. at 486.

In this case, the RO provided the veteran VCAA notice on the 
claim being decided by letter dated in July 2003, before 
initially deciding that claim in a rating decision dated 
September 2003.  The timing of such notice reflects 
compliance with the requirements of the law as found by the 
Court in Pelegrini II.

The content of such notice, considered in conjunction with 
the content of other letters the RO sent to the veteran in 
June 2006 and September 2006, also reflects compliance with 
pertinent regulatory provisions and case law, noted above.  
In the letters, the RO acknowledged the claim being decided, 
informed the veteran of the evidence necessary to support 
that claim, identified the type of evidence that would best 
do so, notified him of VA's duty to assist and indicated that 
it was developing his claim pursuant to that duty.  The RO 
also provided the veteran all necessary information on 
disability ratings and effective dates.  The RO identified 
the evidence it had received in support of the veteran's 
claim and the evidence it was responsible for securing.  The 
RO noted that it would make reasonable efforts to assist the 
veteran in obtaining all outstanding evidence provided he 
identified the source(s) thereof, but that, ultimately, it 
was the veteran's responsibility to ensure VA's receipt of 
all requested evidence.  The RO advised the veteran to sign 
the enclosed forms authorizing the release of his treatment 
records if he wished VA to obtain them on his behalf.  The RO 
also advised the veteran to send to VA all requested 
evidence.  

B.  Duty to Assist

The RO made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claim.  38 
U.S.C.A. § 5103A(a), (b), (c) (West 2002).  Specifically, the 
RO secured and associated with the claims file all evidence 
the veteran identified as being pertinent to his claim, 
including service and post-service treatment records.  The 
veteran does not now assert that there is any outstanding 
evidence to submit to support his claim.  The RO also 
conducted medical inquiry in support of the veteran's claim 
by affording him a VA examination, during which an examiner 
discussed the etiology of the veteran's rectal disorder.
  
Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant). 

II.  Analysis of Claim

The veteran claims entitlement to service connection for a 
rectal disorder.  According to written statements he 
submitted in support of his claim and his hearing testimony, 
presented in March 2006, his current rectal disorder 
initially manifested in service, in the late 1970s, as 
hemorrhoids and then gradually worsened, eventually becoming 
so severe, it necessitated surgery..  

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2008).  

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in- 
service disease or injury and the present disease or injury. 
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, a service Report of Medical Examination dated 
in December 1974 reflects that the veteran's anus and rectum 
were clinically evaluated as normal.  A Report of Medical 
Examination dated in November 1985 reflects that rectal 
tenderness was noted.  In April 1987, the veteran complained 
of hemorrhoids.  A Report of Medical Examination dated in 
November 1987 reflects that the veteran's anus and rectum 
were clinically evaluated as normal.  A Report of Medical 
History dated in November 1987 reflects that the veteran 
checked the 'no' box for piles or rectal disease.  A Report 
of Medical Examination dated in August 1991 for separation 
purposes reflects that the rectal examination was declined by 
the veteran.  A Report of Medical History dated in August 
1991 for separation purposes reflects that the veteran 
checked the 'no' box for piles or rectal disease.  

A July 2003 letter from Dr. J.N.M. reflects that the veteran 
underwent surgery in July 2003 for a left posterior perianal 
fistula.  

The veteran underwent a VA examination in January 2007.  He 
reported intermittent bowel incontinence with remissions 
since 2003.  He stated that he had intermittent rectal pain 
status post July 2003 fistulectomy, diagnosed as secondary to 
anal fistula, which was worse with spicy foods.  

Following physical examination, the examiner diagnosed status 
post anal fistulectomy with mild secondary fecal incontinence 
and mild-moderate anorectal pain.  The examiner opined that 
the current rectal disorder is not caused by or a result of 
in-service hemorrhoids.  The examiner based this opinion on 
medical literature.  

Despite the veteran's contentions otherwise, there is no 
persuasive evidence to support a finding that the veteran's 
current rectal disorder is etiologically related to his 
active service or any incident therein.  The service records 
show complaints of hemorrhoids in April 1987, but at the time 
of examination in November 1987, his anus and rectum were 
clinically evaluated as normal.  The clinically normal 
findings on examination are significant in that it 
demonstrates that trained military medical personnel (with 
knowledge of the veteran's complaints of hemorrhoids at that 
time) were nevertheless of the opinion that no rectal 
disorder was present at that time.  The Board views the 
examination report as competent evidence that there was no 
rectal disorder at that time.  Moreover, at the time of his 
November 1987 and August 1991 examinations, the veteran did 
not report any complaints related to the anus and rectum.  
This suggests that the veteran himself did not believe that 
he had any ongoing rectal disorders at those times.

In addition, the veteran filed a claim for VA benefits in 
1992 based on various disorders.  Significantly, however, he 
did not include a rectal disorder in that claim.  This 
suggests that the veteran himself did not believe he had a 
rectal disorder related to service.  During a VA general 
physical examination conducted in 1992 in connection with 
that claim, the veteran again did not refer to any rectal 
problems and declined a rectal examination.  

There is otherwise no evidence of rectal complaints or 
clinical findings for a number of years after service.  A 
prolonged period without medical complaint can be considered, 
along with other factors concerning the claimant's health and 
medical treatment during and after military service, as 
evidence of whether a disability was incurred in service or 
whether an injury, if any, resulted in any chronic or 
persistent disability which still exists currently.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Finally, the Board believes it significant that the VA 
medical examiner opined that the current rectal disorder was 
not etiologically related to in-service hemorrhoids.  The 
Board finds that this opinion is entitled to considerable 
weight and is competent evidence regarding causation of the 
disability at issue.  The Board has considered the veteran's 
own lay statements to the effect that his rectal disorder is 
causally related to his active service; however, it is noted 
that there is no medical evidence of record to support such a 
theory and the veteran has not been shown to have the medical 
expertise necessary to render such an opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).

In light of the foregoing, the Board finds that a rectal 
disorder is not related to the veteran's active service.  
Based on this finding, the Board concludes that a rectal 
disorder was not incurred in or aggravated by service.  The 
claim for service connection for such a disability is not in 
relative equipoise; therefore, the veteran may not be 
afforded the benefit of the doubt in the resolution thereof.  
Rather, as a preponderance of the evidence is against the 
claim, it must be denied.




ORDER

Service connection for a rectal disorder is denied.  



____________________________________________
L. J. N. Driever
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


